                          Case 6:19-bk-01232-CCJ     Doc 21      Filed 04/29/19      Page 1 of 1
[dntcclm] [Notice of Claim]
                                      UNITED STATES BANKRUPTCY COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                              ORLANDO DIVISION



In re:                                                                     Case No. 6:19−bk−01232−CCJ
                                                                           Chapter 7

Philip I. Trover

Susan K. Trover

________Debtor(s)________/
                                      NOTICE OF CLAIM FILED BY TRUSTEE

TO:

GEORGE A. KARAS
427 RANELAGH DRIVE
WAXHAW, NC 28173

   Notice is given pursuant to Fed. R. Bank. P. 3004 that the Trustee filed a claim on your behalf in the above
captioned matter on April 29, 2019, in the amount of $21,219.39.



           Dated April 29, 2019.


                                    Sheryl L. Loesch, Clerk of Court
                                    George C. Young Federal Courthouse
                                    400 West Washington Street
                                    Suite 5100
                                    Orlando, FL 32801
           Copies furnished to:
           Debtor
           Debtor's Attorney
           Trustee
           GEORGE A. KARAS
           427 RANELAGH DRIVE
           WAXHAW, NC 28173
